Citation Nr: 0305113	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  99-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a 
head injury.

2.	Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability.

3.	Whether new and material evidence has been submitted to 
reopen a claim of service connection for sinusitis.

4.	Entitlement to service connection for an upper 
respiratory disability.

(The issues of entitlement to service connection for 
residuals of a head injury and a compensable evaluation for 
residuals of a tonsillectomy will be the subjects of a later 
decision.)





REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty for more than 4 years, 
including a period from March 1957 to February 1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case previously before the Board and was remanded in 
January 2002 for additional development.  Some additional 
development has been completed and some issues are now ready 
for appellate review.  Although the RO stated in a 
Supplemental Statement of the Case dated in October 2002 that 
the claim for service connection for sinusitis has been 
reopened, the Board is not bound by this determination.  The 
Board must consider first whether the previously denied claim 
has been reopened, regardless of the RO's decision in this 
regard. In Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), the United States Court of Appeals for the Federal 
Circuit held that 38 U.S.C.A. § 7104 means that the Board 
does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  What the RO may have determined in this regard 
is irrelevant.  As the appellant has been informed of the 
prior final decision, and of the evidence needed to support 
the claim for service connection, the Board concludes that 
there is no prejudice to the appellant in considering first 
whether the claim has been reopened.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 

The Board is undertaking additional development on the 
reopened issue of entitlement to service connection for 
residuals of a head injury (which is reopened below) and 
entitlement to a compensable evaluation for residuals of a 
tonsillectomy, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claims has been requested by the RO.

2.	Service connection for residuals of a head injury was 
denied by the RO in a rating decision dated in October 
1993 and that decision was not appealed

3.	Evidence submitted since the October 1993 rating decision 
is so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for residuals of a head injury.

4.	Service connection for a psychiatric disability and 
sinusitis was denied by the RO in a rating decision dated 
in December 1964 and that decision was not appealed.

5.	Evidence submitted since the December 1964 rating decision 
is not so significant that it must be considered in order 
to fairly decide whether the veteran is entitled to 
service connection for a psychiatric disability and 
sinusitis.

6.	A chronic upper respiratory disability was not present in 
service and is not otherwise related to service.


CONCLUSIONS OF LAW


1.	The October 1993 RO rating decision is final.  38 U.S.C. 
§ 7015(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.	New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
residuals of head injury and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).

3.	The December 1964 RO rating decision is final.  38 U.S.C. 
§ 4005(c) (1958, Supp. 1962); 38 C.F.R. §§ 3.104, 19.2 
(1964); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

4.	New and material evidence has not been submitted to reopen 
the veteran's claims of entitlement to service connection 
for a psychiatric disability and sinusitis and the claims 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).

5.	An upper respiratory disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The April 1999 Statement of the Case (SOC), and the August 
2001 and October 2002 Supplemental Statements of the Case 
(SSOCs) advised the veteran of the laws and regulations 
regarding claims for service connection and claims seeking to 
reopen on the basis of new and material evidence.  The SOCs 
and the SSOC informed the veteran that reopening of his claim 
for service connection for residuals of head injury was being 
denied because he had presented no new evidence that linked a 
disability to service.  The veteran was told reopening of his 
claim for service connection for a psychiatric disability was 
being denied because there was no new evidence that linked a 
disability to service.  The veteran was told that the claim 
for service connection for sinusitis was being reopened but 
was still denied on the merits.  The veteran was specifically 
informed of the criteria needed to reopen a claim for 
sinusitis, and as noted above, the Board is not bound by the 
RO's determination on this matter..  These documents also 
informed the veteran that service connection for an upper 
respiratory disability was being denied because there was no 
evidence linking it to service.  The SOC and SSOCs also 
informed the veteran what evidence the RO had obtained.  An 
August 2001 letter to the veteran specifically informed him 
that a grant of service connection required evidence showing 
that there is a relationship between the claimed condition 
and service.  The August 2001 letter also specifically 
informed the veteran what was needed to reopen a previously 
denied claim.  It told him what evidence was necessary for 
him to submit and what evidence VA would gather.  In 
addition, this August 2001 letter informed the veteran of 
what actions he needed to complete and what actions the RO 
would take or had taken.  The August 2001 letter asked the 
veteran to provide any additional evidence.  The veteran 
stated in December 2002 that he had no additional evidence to 
submit.  There is no indication that there is more 
information or medical evidence to be found with respect to 
the veteran's claims.  The veteran was provided a VA 
examination for an upper respiratory disability.  The RO 
obtained the veteran's service medical records and VA 
outpatient treatment records, as well as Social Security 
records, and records from private hospitalization and private 
physicians.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).



II.  Whether new and material evidence has been submitted to 
reopen claims of service connection

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2002).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Board acknowledges that the regulation regarding new and 
material evidence has been amended.  38 C.F.R. § 3.156(a) 
(2002).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's request to reopen his 
claim of entitlement to service connection for residuals of 
head injury, a psychiatric disability, and sinusitis were all 
filed prior to August 29, 2001.  Therefore, the amended 
regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.



A.  Service connection for residuals of head injury

Entitlement to service connection for residuals of head 
injury was denied by the RO in a rating decision in October 
1993.  That decision was not appealed and is final. 38 U.S.C. 
§ 7015(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  Service connection 
was denied because there was no competent evidence showing 
that the veteran had any residual disability.  The RO noted 
the veteran received a blow to the head while in service, but 
found that the symptoms were acute and transitory and that no 
residual disability was noted.

Evidence offered since the claim was denied in 1993 includes 
VA outpatient treatment notes dated in 1968 and 1989 and 
notes dated from July 1993 to October 2002.  In addition, 
there are records obtained from the Social Security 
Administration including 1993 records from St. Luke's 
hospital in New York City. These records clearly indicate 
that the veteran is suffering from syncope, from a loss of 
consciousness, and dizziness especially shown in the 
hospitalization records from 1993.  It is unclear if this is 
related to service or not or even if these symptoms represent 
any residuals of any head injury.

The Board finds the additional evidence, specifically the 
records from the veteran's treatment in 1993 at St. Luke's 
hospital to be new, as they have not been previously 
considered.  The Board also finds the evidence to be 
material.  For purposes of determining if new and material 
evidence has been presented, the Board presumes it to be 
credible.  This evidence suggests that the veteran has some 
neurological symptoms including syncope, dizziness, and loss 
of consciousness.

It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matters 
under consideration, that is, whether the veteran has current 
residuals of head injury which is related to his period of 
service or events therein, and to be of such significance 
that it must be considered together with all of the evidence 
to fairly decide the merits of the veteran's claim.  This is 
true in this case because the specified reason for the 1993 
denial was that there was no showing of any residuals and the 
evidence now suggests that there might be.  Accordingly, the 
Board concludes that the veteran has submitted evidence that 
is new and material, and the claim for service connection for 
residuals of head injury.  It is important to note that the 
Board is not finding that the veteran does suffer from 
residuals of head injury, only that there is some evidence of 
that which requires further investigation which the Board 
will undertake

Since the veteran's claim for service connection for 
residuals of head injury has been reopened, the Board must 
address the merits of this issue.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing that issue.

B.	Service connection for a psychiatric disability and for 
sinusitis

Entitlement to service connection for a psychiatric 
disability and for sinusitis was denied by the RO in a rating 
decision in December 1964. This decision was not appealed and 
is final.  38 U.S.C. § 4005(c) (1958, Supp. 1962); 38 C.F.R. 
§§ 3.104, 19.2 (1964); currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  Service 
connection was denied for both a psychiatric disability and 
for sinusitis on the grounds that they were not shown in 
service and they were not linked to service.  There is no 
indication in the service medical records that the veteran 
ever complained of or was treated for a psychiatric 
disability or sinusitis.

Evidence submitted since the December 1964 rating decision 
consists of statements from the veteran, outpatient treatment 
notes dated in 1986 and 1989 and from July 1993 to October 
2002, a psychological evaluation from Dr. Diaz in August 
1997, a statement from a Dr. Gonzalez dated in October 1999, 
and Social Security records including records from St. Luke's 
hospital.  For the purposes of reopening the claim, the Board 
is to presume the credibility of all new evidence submitted.  
This evidence is all new in that it was not considered when 
the RO made its decision in December 1964.

None of the new evidence tends to establish the essential 
elements that were the specified bases for denial of the 
veteran's claims previously; that is the lack of evidence 
showing that the veteran suffers from a psychiatric 
disability or sinusitis that is linked to service.  The new 
evidence does address these two disabilities but there is no 
etiology noted and no link to service is suggested for either 
the psychiatric disability or for sinusitis.  Dr. Diaz's 
examination report dated in August 1997 indicates the veteran 
reported a history of a nervous condition, but Dr. Diaz does 
not indicate his opinion as to the etiology of the veteran's 
psychiatric disability.  The Social Security records also 
indicate treatment for anxiety but there is no etiology 
noted.  A statement from Dr. Gonzalez indicates that he has 
treated the veteran for chronic rhino sinusitis but there is 
no link to service shown and no indication as to how long 
this chronic disease has been present.  The VA treatment 
notes indicate the veteran has complained of sinus pain and 
discomfort and an X-ray taken in January 2002 indicates an 
inflammatory process of the paranasal sinus, but none of the 
VA treatment evidence suggests an etiology for the veteran's 
sinusitis.  VA treatment notes from 1989 indicate a history 
of sinusitis but again no link to service is shown or 
suggested.  In fact, the veteran has submitted no new 
evidence  that tends to establish the specified bases for the 
1964 denial, that is that there is no showing that his 
disabilities are linked to service.

The evidence is deemed credible -- including the statements 
of the veteran regarding his belief that he has a current 
disability linked to service -- but the veteran is not a 
medical professional, and while he is competent to describe 
symptoms, as a layperson he is not competent to testify to a 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The remaining medical evidence is 
completely silent as to etiology for a psychiatric disability 
or for sinusitis.  Though the veteran has been asked to 
submit evidence showing a link to service in order to reopen 
his claim, he has been unable to do so.  Material evidence is 
evidence that "tends to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim."  See, Evans v. Brown, 
9 Vet. App. at 284 (1996).  The specified basis for the last 
disallowance of the appellant's claim was that the evidence 
did not show that he had a psychiatric disability or 
sinusitis linked to service  Since the new evidence does not 
show any such link, the claim for service connection for a 
psychiatric disability and for sinusitis cannot be reopened.

III.  Entitlement to service connection for an upper 
respiratory disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are mostly negative for 
any complaints of or treatment for upper respiratory 
disability.  There is a treatment note dated in June 1957 
that the veteran was suffering from an upper respiratory 
infection, but there is no evidence that the condition was 
chronic or anything other than an acute episode.  The veteran 
received no further treatment for an upper respiratory 
disability while in service, and the veteran's separation 
examination in January 1960 indicated normal nose and 
sinuses.  VA treatment notes indicate that the veteran has 
been treated for sinusitis on numerous occasions from 1989 
through 2002 but no etiology is noted.  The veteran was also 
treated for a nasal septum perforation, and surgery was 
performed in 1989 to fix the perforation.  The notes related 
to the surgery do not indicate any etiology for this 
condition.  The veteran underwent a VA examination in July 
2002 in July 2002.  The examiner noted diagnoses of allergic 
rhinitis and a nasal septum perforation.  The examiner 
reviewed the claims folder and offered his opinion that there 
was nothing in the record to suggest a link to service and 
that in his opinion it was less likely that the disability is 
related to the veteran's military service.

There is a note from the veteran's private physician, Dr. 
Gonzalez, that he has treated the veteran for chronic rhino-
sinusitis.  However, he does not relate the disability to 
service.  Based on the above, the Board finds that the 
veteran has presented no credible evidence that links his 
upper respiratory disability to service.  His service medical 
records do not show any upper respiratory disability beyond 
one acute episode. The veteran's separation examination 
indicates normal nose and sinuses.  The Board acknowledges 
the veteran's belief that his upper respiratory disability is 
related to service but this is not confirmed by the service 
medical records, and the veteran, while competent to describe 
symptoms, is not competent as a layperson to testify to a 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  There is no medical evidence which 
indicates a link between the veteran's service and his upper 
respiratory disability.  In fact, the VA examiner has 
specifically stated his opinion that there is no link to 
service.  The examiner has based this opinion on his medical 
expertise and the lack of evidence in the claims folder 
suggesting a link.  Since there is no link to service shown, 
service connection is not warranted. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002). 




ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for residuals of head 
injury, and the claim is reopened.

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a psychiatric 
disability, and the claim is not reopened.

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for sinusitis, and 
the claim is not reopened.

Service connection for an upper respiratory disability is 
denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

